Citation Nr: 1612811	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-24 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease.

2.  Entitlement to a rating in excess of 10 percent for right carpal tunnel syndrome.

3.  Entitlement to a rating in excess of 10 percent for a digestive system disability (previously addressed as peptic, duodenal, and gastric ulcer disease with hiatal hernia).

4.  Entitlement to a compensable rating for rhinitis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision on behalf of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues on appeal were addressed in a May 2014 statement of the case and were certified for appellate review in November 2014.  

The Board notes that a July 2014 rating decision denied a rating in excess of 10 percent for gastric ulcer with hiatal hernia.  A March 2016 rating decision established service connection for right lower extremity radiculopathy affecting the sciatic nerve (10 percent effective August 27, 2015) and right lower extremity radiculopathy affecting the femoral nerve (10 percent effective August 27, 2015).  It was noted these disabilities were associated with the Veteran's service-connected lumbar spine degenerative disc disease.  Service connection for left lower extremity radiculopathy was denied.  Although the Veteran did not appeal these specific determinations, the lumbar spine degenerative disc disease and a digestive system disability remain before the Board on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Additional development is required prior to appellate review.  Pertinent VA treatment reports were added to the record subsequent to the May 2014 statement of the case.  Those reports also include statements indicating the Veteran is receiving ongoing treatment pertinent to the issues on appeal.  An April 2014 report noted he reported his allergy disorder was flaring up.  A March 2015 report noted he was receiving treatment at a VA hand clinic.  It is also significant to note that the Veteran's lumbar spine disability was addressed in a January 2016 VA examination and his lumbar spine and carpal tunnel syndrome disabilities were addressed in a February 2015 private medical report.  Therefore, additional development is required in this case.

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary identification by the Veteran, the AOJ should associate any relevant unobtained treatment records with the appellate record.  

2.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which should include consideration of the pertinent evidence added to the record since the issuance of the relevant statement of the case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


